            Case 1:20-cv-09277-LLS Document 4 Filed 11/10/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

REGINA LEWIS,
                           Plaintiff,
                       -against-
SOCIAL SECURITY ADMINISTRATION;                                          20-CV-9277 (LLS)
SOCIAL SECURITY ADMINISTRATIVE JUDGE
GALLAGHER; ORANGE COUNTY                                             ORDER OF DISMISSAL
DEPARTMENT OF SOCIAL SERVICES; ORANGE
COUNTY COMMISSIONER; DARCIE MILLER
LCSW-R; INDEPENDENT LIVING CHIEF
EXECUTIVE OFFICER DOUG HOVEY,
                           Defendants.


LOUIS L. STANTON, United States District Judge:

       Plaintiff, appearing pro se, brings this action alleging that Defendants “are robbing [her]

in violation of the Hobbs Act . . .[1]8 U.S.C. § 1951.” By order dated November 9, 2020, the

Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma

pauperis (IFP). For the reasons set forth in this order, the Court dismisses this action.

                                    STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

       While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret
            Case 1:20-cv-09277-LLS Document 4 Filed 11/10/20 Page 2 of 6




them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff Regina Lewis participates in a supported housing program operated by

Independent Living, Inc. (“Independent Living”) (ECF 2 at 4.) Plaintiff attaches to her complaint

a July 25, 2018 letter from Independent Living’s program manager, which informs Bourne &

Kenney Apartments that Independent Living will “be responsible for paying [to the landlord] the

full amount of the rent totaling $997.00 on a monthly basis until Regina secures her own

benefits.” (Id.) The letter indicates that “[o]nce Regina secures benefits, [Independent Living]




                                                   2
           Case 1:20-cv-09277-LLS Document 4 Filed 11/10/20 Page 3 of 6




will calculate her portion of the rent, which should be 30% of her income and [it] will pay the

remainder of the rent total.” (Id.)

        Plaintiff applied to the Orange County Department of Social Services (DSS) for a

monthly public assistance grant of $412. She alleges that she authorized $300 of this grant to be

paid “directly to [her] landlord, Bourne and Kenney.” (Id. at 2.) But Plaintiff’s landlord never

received money from DSS, and instead Independent Living, Inc., received $300 from DSS even

though it “is not [her] landlord.” (Id.)

        Plaintiff asserts that “the Social Security Administration and [Administrative Law] Judge

Gallagher are robbing” her, in violation of the Hobbs Act, 18 U.S.C. § 1951. (Id. at 1.) Plaintiff

receives Supplemental Security Income (SSI), and DSS seeks “to recoup $8,213.95,” even

though Plaintiff never authorized DSS to pay Independent Living on her behalf. (Id.) Plaintiff

has been threatened with “discharge from the SPOA rental subsidy program” if she “refused to

accept DSS.” Moreover, “[a]ll three programs, SPOA, Independent Living and DSS . . . acted in

concert to rob” her. (Id.)

        Plaintiff contends that there is nothing to “justify the kickback to Independent Living,”

and that “DSS stole from” her. In Plaintiff’s view, “[t]his is money laundering, and every transfer

of $300.00 per month to Independent Living constitutes interstate commerce violations, in

violation of 18 U.S. Code § 875, Interstate communications 18 U.S. Code § 1349. Wire fraud in

violation of 18 U.S. Code § 1343 and Bank fraud in violation of 18 U.S. Code § 1344. Mail fraud

18 U.S. § 1341.” (Id. at 2-3.)

                                           DISCUSSION

        “[T]he Social Security Administration (“SSA”) is allowed . . . to use a portion of an SSI

recipient’s initial, retroactive SSI award—covering the period when the applicant’s SSI

application was pending—to reimburse states and their political subdivisions for interim


                                                 3
           Case 1:20-cv-09277-LLS Document 4 Filed 11/10/20 Page 4 of 6




assistance benefits they have provided to the SSI applicant.” Warren v. Roberts, No. 15-CV-

7850 (NRB), 2017 WL 2782176, at *1 (S.D.N.Y. June 12, 2017). As a condition of eligibility for

State public assistance, applicants must “sign an [interim assistance reimbursement (IAR)]

authorization, permitting the local social services districts to receive IAR from SSA for state and

local public assistance funds expended during the pendency of the applicants’ SSI applications.”

Id. at *3. The “decision to withhold SSI payments for the purpose of reimbursing states for

interim assistance is not subject to judicial review. 42 U.S.C. § 1383(g)(5).” Id. at *7 (granting

motion to dismiss for lack of jurisdiction). 1

       The Court therefore lacks jurisdiction over Plaintiff’s claims that defendants have

“robbed” her of money from her initial social security payment by repaying to DSS the interim

assistance that she received while awaiting SSI benefits. See, e.g., Jones v. Comm'r of Soc. Sec.,

No. 17-CV-6558 (CJS), 2017 WL 6372504, at *6 (W.D.N.Y. Dec. 12, 2017) (holding that under

42 U.S.C. § 1383(g)(5), the court “lacks subject matter jurisdiction over Plaintiff’s attempt to

recoup the $9,838.18 that was deducted from his SSI back payment” and dismissing pro se

plaintiff’s claims “that the Commissioner of Social Security and Monroe County Department of

Human Services improperly confiscated [SSI] benefits from him”); Ortega v. New York State

Office of Temp. Disability Assistance, No. 18-CV-7293 (KAM) (RER), 2020 WL 1929067, at *3




       1
         The Social Security Act provides: “The provisions of subsection (c) [providing that the
Commissioner’s final decision is subject to judicial review] shall not be applicable to any
disagreement concerning payment by the Commissioner of Social Security to a State pursuant to
the preceding provisions of this subsection [governing reimbursement to States for interim
assistance payments] nor the amount retained by the State (or political subdivision).” 42 U.S.C.
§ 1383(g)(5). Federal regulations require states to hold hearings if an applicant wishes to
challenge a state’s decision “regarding the amount of the repayment the State keeps or the
amount of any excess the State pays to you” from the SSA reimbursements. 20 C.F.R.
§ 416.1920. The regulations explicitly provide: “You are not entitled to a Federal hearing on the
State’s actions regarding repayment of interim assistance.” Id.

                                                 4
           Case 1:20-cv-09277-LLS Document 4 Filed 11/10/20 Page 5 of 6




(E.D.N.Y. Apr. 21, 2020) (“[T]he plain language of Section 1383(g)(5), considered in context

with the rest of the statute, demonstrates Congress’s intent to place plaintiffs’ claims outside this

Court’s subject matter jurisdiction.”).

       Moreover, Plaintiff’s allegations seeking to prosecute criminal charges against defendants

under various criminal statutes must also be dismissed as frivolous. See Leeke v. Timmerman,

454 U.S. 83, 87 (1981) (holding that “the decision to prosecute is solely within the discretion of

the prosecutor”); Conn. Action Now, Inc. v. Roberts Plating Co., 457 F.2d 81, 87 (2d Cir. 1972)

(holding that prosecutors possess discretionary authority to bring criminal actions, and they are

“immune from control or interference by citizen or court.”). The Court therefore dismisses as

frivolous Plaintiff’s claims seeking to prosecute Defendants for violations of the Hobbs Act and

other federal criminal statutes based on allocation of her public benefit payments.

       The Second Circuit has held that courts should dismiss without prejudice claims of

incompetent persons who appear without a guardian ad litem or counsel. See Berrios v. N.Y.C.

Hous. Auth., 564 F.3d 130, 135 (2d Cir. 2009). Because the Court does not resolve Plaintiff’s

claim on the merits, it need not address the issue of Plaintiff’s competency. See Denton v.

Hernandez, 504 U.S. 25, 34 (1992) (dismissal of an IFP complaint on ground of frivolousness is

not a dismissal on the merits). In an abundance of caution, however, the Court dismisses

Plaintiff’s claims without prejudice. See Berrios, 564 F.3d at 135. Should Plaintiff file an action

that is not meritless on its face, the Court will revisit the issue of Plaintiff’s competency.




                                                   5
            Case 1:20-cv-09277-LLS Document 4 Filed 11/10/20 Page 6 of 6




                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s complaint, filed in forma pauperis under 28 U.S.C. § 1915(a)(1), is

dismissed without prejudice. 28 U.S.C. § 1915(e)(2)(B)(i).

SO ORDERED.

Dated:     November 9, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  6
